Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on 11/09/2021. Claims 1-7, 9, 11, 15-17, and 20-27 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hormuth et al. (USPGPUB No. 20130325998  A1, hereinafter referred to as Hormuth) in view of Wilkins et al. (USPGPUB No. 2005/0050240 A1, hereinafter referred to as Wilkins) and further in view of Takada et al. (USPGPUB No. 2018/0052632 A1, hereinafter referred to as Takada) and further in view of Wang et al. (USPGPUB No. 2019/0102346 A1, hereinafter referred to as Wang).
Referring to claim 1, Hormuth discloses a datapath offload chaining system {“system 100”, see Fig. 1, Col 6, lines 52-65.}, comprising: 
a memory {“main memory 220”, see Fig. 2, [0027].}; 
an input output (10) subsystem comprising a plurality of offload engines and {“Northbridge/PCIe root Complex 230”, see Fig. 2, ; and one or more processors {“respective processors 194 through 194, see Fig. 1, last 5 lines of [0026].}, wherein the subsystem is coupled to the one or more processors over Peripheral Component Interconnect Express (PCIe) {coupling via “multi-function PCIe modules 121 and 131”, see Fig. 1, [0026], lines 1-3.}, the one or more processors configured to: 
provide a chain of operations to subsystem {“stateless offload services 318”, see Fig. 3, [0043].}; 
wherein the subsystem is configured to: 
process the chain of operations without involving the one or more processors by {“unified mechanism for providing stateless offload services”, [0045].}:
retrieving, from the memory, data associated {“unified address resolution table”, [0046].} with the chain of operations {“TCP segmentation offload”, [0045].};
executing each of the operations in the chain to determine an output for each of the operations  based on the data {“at the onset of accumulation”, see Fig. 6, [0059].} and output determined for any prior executed operation in the chain {“code could be sent to the CPU for execution”, last 3 lines of [0088].}; 
and providing the output of each the executed operations {“checksum offload”, [0045].} for execution of the respective next operation in the chain {“unified mechanism for providing stateless offload services”, [0045].}; 
and providing an output {“may store information that is unique to a network interface instance hat may not be accessed by other network  for the chain of operations to the one or more processors {“for the network interface instances” and their corresponding processors in the particular “offloaded” session, [0045].}.
Wilkins discloses wherein the system comprising a local memory {“host exchange table 303”, see Fig. 3, [0035].}; wherein the data comprises a size descriptor for the data {“number of blocks 805”, see Fig. 8, [0040].}: and
and for each of the operations, wherein providing the output determined for each of each the executed operations is provided {“linked list or a series of drive commands 615”, see Fig. 6, [0043].}, as a current output, for execution of the respective next operation in the chain by {“chained command pointer 611”, see Fig. 7,, [0044]}:	
performing a transformation {“encapsulates them into an appropriate frame”, see Fig. 7, [0044].} of the data according to a current output of one offload engine to change a size of the data {“receives the basic command packet 601”, see Fig. 7, [0044].};
updating the size descriptor {“operates on the packet 401 as previously explained”, see Fig. 5, [0046].} for the data based on the current output when the current output changes the size of the data {“indicates where the new SCSI CDB 307 is located in the host exchange table 303”, see Fig. 9, [0046].}: persisting the current output to the local memory {“When data is transmitted from the cache buffer 204”, [0045].}: and retrieving the output stored to the local memory {“encapsulates the data with the appropriate frame or packet format”,  when executing, by the plurality of offload engines, the operations in the chain {execution as claimed “requested data not currently located in the cache buffer 204 is requested from the Disk Mapping controller 250”, see Fig. 9, [0046].}. 
Hormuth and Wilkins are analogous because they are from the same field of endeavor, managing interrupt via networked devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hormuth and Wilkins before him or her, to modify Hormuth’s “I/O complex processor 110” (see Fig. 1) incorporating Wilkins’  “Integrated I/O controller 210a” (see Fig. 2). 
The suggestion/motivation for doing so would have been to implement an integrated I/O controller performing resource workload balancing (Wilkins [0024]) thereby circumventing disadvantages of prior art disk drive software (Wilkins [0008]).
Therefore, it would have been obvious to combine Wilkins with Hormuth to obtain the invention as specified in the instant claim(s).
Furthermore, Takada discloses wherein the transformation of the data according to the current output to change a size of the data {“partitions each having a predetermined size”, [0035].}; when the current output is indicative of a result of the change {“cache line size setting command 41”, see Fig. 3, [0040].}. 
Hormuth/Wilkins and Takada are analogous because they are from the same field of endeavor, managing interrupt via networked devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having 
The suggestion/motivation for doing so would have been to utilize partition architecture for the benefit to improve the throughput of the storage systemre (Takada [0004]).
Therefore, it would have been obvious to combine Takada with Hormuth/Wilkins to obtain the invention as specified in the instant claim(s)
Furthermore, Wang discloses:
wherein each of the plurality of offload engines is dedicated for performing at least one operation in the chain {“chains of services”, [0018].}, and a given offload engine is programmed to determine generate an output for each of by executing the corresponding operation {“Bloom filter representation of a key data array”, [0030].} based on the data and an intermediate any determined output generated by a prior operation in the chain priorly determined for each of the operations {“a hashing feature of the lookup engine”, [0030], see Figs. 3 and 4.}, wherein the plurality of offload engines are ordered and combined into a pipeline according to the chain of operations {“the pipeline to a slice serviced by the lookup engine”, [0057], see Figs. 3 and 4.}. 
Hormuth/Wilkins/Takada and Wang are analogous because they are from the same field of endeavor, managing interrupt via networked devices. 

The suggestion/motivation for doing so would have been to utilize LLC cache slices for important performance criteria in data lookup system design is the reduction of time from when a request for data is received to a time in which a response is provided (Wang [0002]).
Therefore, it would have been obvious to combine Wang with Hormuth/Wilkins/Takada to obtain the invention as specified in the instant claim(s)

As per claim 2, the rejection of claim 1 is incorporated and Hormuth discloses wherein the data is retrieved from the memory by the subsystem only once {“may store information that is unique to a network interface instance hat may not be accessed by other network instances”, [0046].} for processing the chain of operations {“unified mechanism for providing stateless offload services”, [0045]. 

As per claim 3, the rejection of claim 1 is incorporated and Hormuth discloses wherein the chain of operations comprises custom operations {“requests for MAC layer services”, see Fig. 5, [0056].}.

As per claim 4, the rejection of claim 1 is incorporated and Hormuth discloses wherein the chain of operations comprises previously defined operations {“requests for MAC layer services”, see Fig. 5, [0056].}.

As per claim 5, the rejection of claim 1 is incorporated and Hormuth discloses wherein the subsystem comprises a programmable application-specific integrated circuit (ASIC) engine {multiple types of ASICS “I/O complex ASIC 120”, “network ASIC 150”, “switch ASIC 160”, see Fig. 1.}.

As per claim 6, the rejection of claim 5 is incorporated and Hormuth discloses wherein a datapath for the chain of operations is not hardwired into an ASIC design of the ASIC engine {“multi-function PCIe module 121 is enumerated in the PCIe configuration space as being associated with a particular function number of the device”, see Fig. 1, [0024].}.

As per claim 7, the rejection of claim 6 is incorporated and Hormuth discloses wherein the ASIC engine allows flexible sharing of offloads between lookaside {“establishing an out-of-bound path for the traffic”, see Fig. 7, [0061].} and inline datapaths {inline “transmit buffer 714 and receive buffer 716”, see Fig. 7, [0060]}.

As per claim 8, the rejection of claim 5 is incorporated and Hormuth discloses wherein the ASIC engine comprises a plurality of offload engines {“when TCP segmentation offload is needed”, see Fig. 6, [0059].}.

As per claim 9, the rejection of claim 8 is incorporated and Hormuth discloses wherein the offload engines include {Examiner’s interpretation this is a Markush claim, thus only one member needs to be taught by the reference} a checksum engine {“checksum and TCP segmentation offload”, [0052].}, a dedupe engine, a compression engine, or an encryption engine.

As per claim 10, the rejection of claim 8 is incorporated and Hormuth discloses wherein the subsystem is configured to:
determine at least one of the offload engines to perform {“determination can be made at 604”, see Fig. 6, [0058].} the execution of each of the operations {“regarding the need for a checksum offload”, [0058].}, wherein each of the operations is executed by the respective determined at least one of the offload engines {“TCP segments from a TCP session can be accumulated”, see Fig. 6, [0059].}.

As per claim 11, the rejection of claim 8 is incorporated and Hormuth discloses wherein the offload engines are flexibly shared {“TCP session keyed buffer can be allocated at 614”, see Fig. 6, [0058].} between the processing of the chain of operations and processing of other chains {“at the onset of accumulation”, see Fig. 6, [0059].} of operations {“allocated at 614 for storing the TCP segments until the TCP max segment can be sent”, [0059].}.

As per claim 15, the rejection of claim 1 is incorporated and Hormuth discloses the transformation comprises adding trailing data to the data {“ leading three bytes are an Organizationally Unique Identifier (OUI) and the trailing three bytes are Network Interface Controller (NIC) Specific “, [0369].}.

Referring to claim 24 is a method claim reciting claim language corresponding to the system claims of claims 1-11, respectively, thereby rejected under the same rationale as claims 1-11 recited above. 

Referring to claim 25 is a storage media claim reciting claim language corresponding to the system claims of claims 1-11, respectively, thereby rejected under the same rationale as claims 1-11 recited above. 

As per claim 26, the rejection of claim 11 is incorporated and Wang discloses wherein the at least one offload engine is shared by receiving offload requests in an orderly and atomic fashion without causing operation overwrite {“achieve the atomicity of the read/write operations”, [0042].}.

As per claim 27, the rejection of claim 16 is incorporated and Wang discloses configured to further redirect from the middle of the chain of first operations to the chain of second operations based on the intermediate output {“achieve the atomicity of the read/write operations”, [0042].}.

Claims 16-17, and 20-23 are rejected 35 U.S.C. 103 as being unpatentable over Hormuth in view of Wilkins and further in view of Takada and further in view of Wang and further in view of Birrittella et al. (USPGPUB No. 2015/0222533 A1, hereinafter referred to as Birrittella). 
As per claim 16, the rejection of claim 1 is incorporated and Birrittella discloses the chain of operations comprises a chain of first operations and a chain of second operations {“Fabric packets are segmented into 64-bit Flow Control digits”, see Fig. 3, [0095].}, and wherein the IO subsystem is configured to:
process the chain of first operations independently from the chain of second operations without any serialization or head-of-line blocking {“avoid head of line blocking between Traffic Classes”, [0139].}.
Hormuth/Wilkins/Takada/Wang and Birrittella are analogous because they are from the same field of endeavor, managing interrupt via networked devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hormuth/Wilkins Takada/Wang and Birrittella before him or her, to modify Hormuth/Wilkins Takada/Wang’s “I/O complex processor 110” (see Fig. 1) incorporating Birittella’s “Tx Link” and “Rx link control block” (see Fig. 18b). 

Therefore, it would have been obvious to combine Birrittella with Hormuth/Wilkins Takada/Wang to obtain the invention as specified in the instant claim(s).

As per claim 17, the rejection of claim 16 is incorporated and Birrittella discloses wherein the data comprises a first set of data respective to the chain of first operations and a second set of data respective to the chain of second operations {“Fabric packets are segmented into 64-bit Flow Control digits”, see Fig. 3, [0095].}, and wherein the IO subsystem is configured to:
join the first set of data {“address an individual or aggregated destination”, last 3 lines of [0389], see Fig. 50.} with the second set of data at some point {flow control and routing purposes, [0390].} during the processing of the chain of operations {“regenerate original Ethernet packet 5526”, see Fig. 55a, [0422].}.

As per claim 20, the rejection of claim 1 is incorporated and 16559381
Birrittella discloses wherein the chain of operations is dynamic and generated at runtime {“application running on a host”, [0410].}.
The 103 motivation for this dependent claim relied upon as recited in claim 16 recited above.

As per claim 21, the rejection of claim 1 is incorporated and Birrittella discloses wherein the subsystem is configured to:
process chains of operations independently, wherein the processing of one chain of operations is not blocked by another chain of operations that started early {“avoid head of line blocking between Traffic Classes”, [0139].}.
The 103 motivation for this dependent claim relied upon as recited in claim 16 recited above.

As per claim 22, the rejection of claim 1 is incorporated and Birrittella discloses wherein the output for the chain of operations comprises an indication that the chain of operations has been processed and that the data has been updated {“size of the largest Fabric Packet is limited to L4 MTU”, [0332].} according the output for each of the operations in the chain {“canonical translation and removes any complications from routing algorithms”, [0293].}.
The 103 motivation for this dependent claim relied upon as recited in claim 16 recited above.

As per claim 23, the rejection of claim 1 is incorporated and Birrittella discloses wherein the subsystem comprises an expansion card {“expansion mapping”, see Fig. 40, [0315].}.
The 103 motivation for this dependent claim relied upon as recited in claim 16 recited above.	

Response to Arguments
Applicant’s arguments filed on 11/09/2021 have been considered but deemed moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art for teaching at least one limitation recited in claim 1: US 20170187846 A1, US 20150370700 A1, US 20130097600 A1, US 20210232528 A1, US 20210117360 A1, and US 20170212784 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184